Citation Nr: 1755650	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  08-30 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1969 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2006, October 2007, and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for right ankle, right foot, and right hand disabilities, respectively.  

In March 2014, the Board remanded the above issues in order to afford the Veteran new VA examinations in connection with his claims.  

In April 2015, the Board remanded the issues for an additional time after the Veteran challenged the adequacy of his previous VA examinations. 

In September 2015, the Board remanded the issues again, in order to obtain addendum medical opinions that considered the Veteran's lay assertions in connection with his claims, and to afford the Veteran a hearing with a Decision Review Officer (DRO) per his request. 

In April 2017, the Veteran filed a notice of disagreement (NOD) with a decision that same month that denied reopening his claims for service connection for hearing loss and tinnitus.  The RO has acknowledged his NOD and will process it in the normal course of business.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of degenerative arthritis of the right hand, right ankle, and right foot. 

2.  The current right hand, right ankle, and right foot disabilities were not incurred in service and symptoms of degenerative arthritis were not chronic in service nor 
continuous after service separation.

3.  Symptoms of right hand, right ankle, and right foot degenerative arthritis did not manifest to a compensable degree within one year of separation from service.

4.  The current right hand, right ankle, and right foot disabilities are not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Service Connection - Applicable Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Arthritis, is a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the Veteran's claims for service connection on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308 09 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374   (2002) (tinnitus); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159 (a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Right Hand Disability - Analysis

The Veteran asserts that his currently diagnosed right hand disability is a result of in-service incidents, one in which an ammunition box filled with bullets fell on his right hand.  

The Board initially notes that the Veteran has a current diagnosis of degenerative arthritis of the right hand.  See e.g., June 2015 VA examination report. 

The Board next finds that the weight of the lay and medical evidence of record demonstrates that the current right hand disability was not incurred in service, and symptoms of right hand degenerative arthritis were not chronic in service.

The Veteran's service treatment records (STRs) dated December 1969 show that the Veteran reported to sick call after an ammunition box fell on his right hand.  X-rays of the right hand revealed no abnormalities, and the Veteran was placed on light duty for two days.  Additional service treatment records dated April 1970 show that he reported to sick call after he smashed his index finger/ proximal phalanges.  X-rays of the right hand revealed no fracture.  The Veteran's February 1971 separation examination shows no symptoms, complaints, or diagnoses of a right hand disability, and the Veteran noted that he was in "good health."  In a June 1971 statement of medical condition, the Veteran indicated that there has been no change in his medical condition since his February 1971 separation examination.  

The Veteran did not submit any post-service medical records that pertain to his right hand disability, and admitted that none exists, since he states he was self-medicating throughout the years by icing, applying heat, and taking pain killers.  Furthermore, the Veteran indicated that he did not apply for benefits closer to separation from service, because he did not know he was able to receive any benefits, and had to continuously work to support his family.  However, in this regard, the Board finds that in his initial May 2004 application for compensation, the Veteran did not list a right hand disability.  In fact, the Veteran's right hand disability claim was not received until May 2009.  

Private medical treatment records from Kaiser Permanente dated February 1992 to June 1995 are silent for complaints, treatment, or symptoms of a right hand disability.

Medical treatment notes from the Roseburg VAMC dated February 2000 to July 2004 are silent for complaints, treatment, or symptoms of a right hand disability.  Additional private treatment notes from Prime-Med Medical Clinic dated October 2003 to February 2005 reveal frequent visits for orthopedic treatment of low back pain secondary to on-the-job injury; however, the records are silent for complaints, treatment, or symptoms of a right hand disability. 

Additional treatment records from Roseburg VAMC dated September 2004 to April 2005 reveal no complaints, treatment, or symptoms of a right hand disability.  Other treatment notes from Sepulveda VAMC dated February 2006 to May 2007 are silent as well with regards to a right hand disability. 

In October 2010, the Veteran underwent a VA examination for his hand disability.  The Veteran reported that in 1970s while in the military an ammunition box crushed the top of his right hand.  He went to sick call and they gave him a splint, medication, and a few days off to rest.  The Veteran further stated that he did not have any additional complaints in the military.  He indicated that since service his hand was "stiff and achy," and noted that he was taking Aleve for relief.  Later during the examination, he stated that his hand was not painful, but stiff.  X-rays of the right hand showed mild diffuse arthritis most prominent at thumb, metacarpophalangeal joint (MPJ) with the impression of degenerative and posttraumatic changes.  Upon physical examination, the examiner noted no visible problems and concluded that the Veteran's hand was "functional, normal for age right hand."  With regards to the x-rays the examiner noted that those results "were not unusual for 60 years old retired electrician."  The examiner further stated that STRs treatment notes of the right hand injury were "short, brief, and have not provided adequate orthopedic evidence to attribute hand problems with service."  Accordingly, the examiner concluded that the Veteran's hand problems were not caused by or a result of service.  

In September 2014, the Veteran underwent an additional VA examination.  Under current diagnosis, the examiner noted "functional examination, right hand," and opined that while the Veteran complained of right hand problem in-service, there was no objective evidence to show that this became a chronic condition.  The examiner further indicated that because of the "typically marginal" orthopedic entries often found in the Veteran's STRs, amount of elapsed time, repetitive use syndromes that cause wear and tear on the musculoskeletal system , natural aspects of  musculoskeletal aging, and any undocumented, and claimed or unclaimed injuries or orthopedic surgeries after service, it was not possible to determine a specific origin or causation related to the Veteran's claim without resorting to mere speculation.  

As noted above, the Veteran challenged the adequacy of the September 2014 VA examination, because the examiner did not render a diagnosis nor perform any diagnostic tests such as x-rays.  Here, the Board finds that the examiner's opinion is also inadequate since it was inconclusive.  Ultimately, a noncommittal opinion like this amounts to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

In June 2015, the Veteran was provided an additional VA examination.  The examiner confirmed a diagnosis of degenerative arthritis of the right hand.  More specifically, the examiner identified degenerative changes that were noted diffusely at the interphalangeal joints of the right hand and the first metacarpal phalangeal joint as well as the first metacarpal joint.  Mild degenerative changes were also noted at the second, third, and fifth metacarpal phalangeal joints that have mildly progressed since the last examination.  The examiner further indicated that there appeared to be a "defect or small erosion of the scaphoid," "mild hyperextension deformity at the DIP joint of the right fifth finger," but no acute fracture, dislocation, or soft tissue swelling.  The examiner opined that the condition was unlikely related to the Veteran's in-service injury, because the current condition and diagnosis was not documented in the Veteran's STRs, there were no posttraumatic findings, and no complaints of a right hand disability until many years after separation from service.  
  
Furthermore, the examiner relied on the absence of the same documented condition in-service and lack of contemporaneous medical records post-service as evidence against the claim.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

In an April 2017 informal conference with a decision review officer (DRO), the Veteran stated that the ammunition box fell on his hand "mostly landing on the thumb and between the thumb and the four-fingers."  The Veteran added that when he worked as an electrician, he compensated with his left hand due to the pain in the right hand and used a brace on his right hand "pretty much every day when he worked."  See April 2017 DRO informal hearing conference.  

In July 2017, an addendum opinion was obtained, in which the examiner again noted that the Veteran's right hand condition and diagnosis was not documented in the Veteran's STRs and no posttraumatic findings were identified.  The examiner opined that based on the currently available information, it was less likely than not that the Veteran's currently diagnosed right hand condition incurred in or caused by the claimed in-service injury, event, or illness without using speculation.  The examiner explained that since the Veteran had no fracture or dislocation in-service, did not report any symptoms at the time of discharge, and had no right hand evaluations or treatment until 35 years post-service, it would be mere speculation to conclude that the current diagnosis is related to the documented in-service injury. 

While the examiner used the "mere speculation" language in the opinion, the Board finds that it was adequately explained why resorting to speculation is the only way to link the current disability to service.  Specifically, the examiner explained that the current disability is likely to result from a fracture or dislocation and not from the type of injury the Veteran sustained during service. 

As aforementioned, arthritis is a "chronic disease" and as such is subject to presumptive service connection.  Here, the Board notes that due to the lack of medical evidence, there is no competent objective evidence to show that the Veteran's arthritis manifested to a degree of 10 percent within one year after separation from service.  Though, the other way to establish service connection for a chronic disease on a presumptive basis is through continuity of symptomatology.  
The Court in Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) agreed that in a case where the Veteran failed to present medical nexus evidence relating currently diagnosed arthritis to in-service injury along with lack of evidence of treatments may bear on the credibility of the evidence  of continuity.  

Insomuch as the Veteran asserts that the right hand disability is directly related to service, the Board finds under the specific facts of this case that include no chronic symptoms in service and no continuous symptoms after service, the Veteran is not competent to relate the currently-diagnosed right hand disability to his active service injury.  While the Veteran is competent to describe current symptoms he experiences at any time, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as right hand arthritis, and its relationship to active service.  Rendering such opinions requires specialized medical knowledge of the musculoskeletal system, which the Veteran is not shown to have.  

The Board finds that the claim is also not warranted on a direct basis.  As noted above, the Veteran indicated that after he was treated in the military he had no additional issues with his right hand and noted that he was in good health upon separation from service.  Moreover, during his October 2010 VA examination, he noted that he had pain and stiffness since service, but later indicated that he had no pain, but only stiffness.  Furthermore, while the Veteran is competent to testify of continuous pain since separation from service, there are various inconsistencies in his lay assertions.  The Veteran asserted that he did not apply for compensation for his right hand disability until 2009, because he was not aware that he was entitled to receive any benefits; however, the Veteran filed a claim for service connection for other issues already in May 2004 and failed to include his hand disability.  Additionally, during his October 2010 VA examination, the Veteran specifically noted that after he was put on light duty due to his injury, there were "no further problems in military."  

The Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran, as well as contemporaneous medical assessment of the right hand.  To the extent that the Veteran now asserts that a chronic right hand disability developed during active service, the Board finds that the current assertions made for VA compensation purposes are not credible, because they are contradicted and outweighed by the more contemporaneous lay and medical evidence, including the Veteran's own statements at service separation.

Furthermore, there is simply no medical evidence suggesting that the right hand condition shown decades after service is related to the documented in-service injury.  As fully discussed above, despite several VA examinations, no medical professional has concluded the right hand condition is related to service.  There is no benefit of the doubt that could be resolved in the Veteran's favor, since there is no medical evidence to the contrary.

Based on the foregoing, the weight of the competent and credible evidence demonstrates no relationship between the current right hand disability and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a right hand disability, on direct and presumptive basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Right Ankle and Right Foot - Analysis 

The Veteran asserts that his right ankle disability is a result of a fall he sustained a month prior to his discharge.  Additionally, throughout the pendency of the appeal the Veteran indicated that his right foot disability was also a result of the same incident; however, in April 2017 during a DRO hearing, the Veteran asserted that he had flatfeet prior to service and the boots he had to wear in service aggravated this injury. 

The Board initially notes that the Veteran has a current diagnosis of right ankle and right foot disabilities, to include arthritis.  See e.g., June 2015 VA examinations.  

The Board next finds that the weight of the lay and medical evidence of record demonstrates that the current right ankle and foot disabilities were not incurred in service and symptoms of right ankle and right foot arthritis were not chronic in service.

The Veteran's April 1969 enlistment examination does not note any symptoms, treatments, or diagnoses of a right ankle or foot disabilities.  The Board acknowledges the Veteran's April 2017 DRO hearing testimony that he had flatfeet prior to his military service, which was aggravated as a result of service; however, the competent and credible medical evidence demonstrates that the Veteran does not have a current flatfeet disability.  See e.g., June 2015 foot conditions, including flatfoot VA examination report. 

The Veteran's service treatment records (STRs) dated July 1969 show that he complained of pain in both feet.  Later that month, the Veteran reported to sick call with right foot pain after he sustained a fall.  X-rays were ordered, but showed no abnormalities.  STRs dated April 1971 show reports of a right ankle sprain after a jump.  Additional STRs dated May 1971 indicate that the Veteran again sprained his ankle and was ordered to rest for 24 hours.  The Veteran's February 1971 separation examination shows no symptoms, complaints, or diagnoses of a right ankle or foot disabilities, and the Veteran noted that he was in "good health."  In a June 1971 statement of medical condition, the Veteran indicated that there has been no change in his medical condition since his February 1971 separation examination.  

The record reveals that in November 2004 the Veteran was scheduled for a VA examination for his right ankle.  Nevertheless, the examiner indicated that the Veteran reported that he did not mention or claim an ankle injury as being service-connected and it was not causing him any problems or affecting his lifestyle in any way.  As a result, no examination of the ankle was done. 

The Veteran did not submit any post-service medical records that pertain to his right ankle or foot disabilities, and admitted that none exists, since he claims he was self-medicating throughout the years by icing, applying heat, and taking pain killers.  

Private medical treatment records from Kaiser Permanente dated February 1992 to June 1995 are silent for complaints, treatment, or symptoms of right ankle or foot disabilities. 

Medical treatment notes from the Roseburg VAMC dated February 2000 to July 2004 are also silent for complaints, treatment, or symptoms of right ankle or foot disabilities.  Additional private treatment notes from Prime-Med Medical Clinic dated October 2003 to February 2005 reveal frequent visits for orthopedic treatment of low back pain secondary to on-the-job injury; however, the records are silent for complaints, treatment, or symptoms of right ankle or foot disabilities. 

Additional treatment records from Roseburg VAMC dated September 2004 to April 2005 reveal no complaints, treatment, or symptoms of a right ankle or foot disability.  Other treatment notes from Sepulveda VAMC dated February 2006 to May 2007 are silent as well with regards to right ankle or foot disabilities. 

In November 2007, the Veteran underwent a VA examination for his foot and ankle, where he reported right ankle and foot problems that began in 1971 after jumping off a truck.  The Veteran further noted that he reported to sick call and was put in a short right leg cast for six weeks (not for a fracture).  The examiner noted that the right ankle injury was to the Achilles tendon area, but it was not clear from the current medical records.  The examiner rendered a diagnosis of mild functional calcaneal calcific tendinopathy, but noted that it was impossible to determine if the Veteran's present subjective ankle complaints were related to active duty without resorting to mere speculation.  X-rays revealed no evidence of a fracture or dislocation, plantar calcaneal spur, and calcification in the distal Achilles tendon, possible due to old trauma in tendinitis.  The Board previously found this opinion to be inadequate as it failed to explain why the opinion could not be rendered without resorting to mere speculation.  

In September 2014, the Veteran underwent an additional VA examination for his foot and ankle.  The examiner rendered a diagnosis of sprained right ankle with no pathological residuals.  The examiner further reiterated the November 2007 reports of the circumstances of the in-service injury, and noted that the Veteran had received no foot or ankle care since service.  The examiner observed a mild functional calcaneal calcific tendinopathy, uncomplicated tendon sprain in-service, inflammatory conditions, to include tenosynovitis.  As noted above, the Veteran challenged the adequacy of this examination, since the examiner did not do any actual diagnostic testing such as x-rays.  The Board additionally notes that no opinion was rendered as to the relationship between the current findings and the in-service injury aside from the indication that such relationship was not clear. 

In June 2015, the Veteran underwent additional VA examinations for his right foot and ankle.  The examiner rendered diagnoses of mild degenerative arthritis of the right foot and ankle, healed sprained ankle, and metatarsalgia of the right foot.  The examiner opined that the current disabilities were not related to the Veteran's military service, since the records show that his right ankle and foot disabilities resolved without identifiable symptoms or pathology at the time of his discharge, and no additional records of ankle or foot problems were noted until 30 years after separation from service.  The examiner further noted that the current findings were nonspecific, mild generalized degenerative arthritis of the right foot and ankle with no localized posttraumatic findings related to the injuries in-service. 

As noted above, the Board remanded the case in order to obtain an addendum opinion that would consider the Veteran's lay assertions that he self-medicated his right foot and ankle disabilities.  An addendum opinion was obtained in June 2017, in which the examiner indicated that despite the Veteran's assertions, there were no focal findings in the right foot or ankle that could be related to the injury in-service without speculation.  The examiner added that no deformities of the feet were noted in his separation examination or during the June 2015 VA examination.  In addition, the Veteran's separation examination noted normal lower extremities.  The examiner explained that it would be speculation to identify current foot or ankle condition that is related to a military injury from 35 years earlier due to the lack of focal findings or significant deformities of the right foot or ankle. 

As noted earlier, while opinions resorting to mere speculation are generally considered inadequate, here, the examiner explained the reason for the opinion and supported it with the clinical findings and x-rays results.  

As aforementioned, arthritis is a "chronic disease" and as such is subjected to presumptive service connection.  Here, the Board notes that due to the lack of medical evidence, there is no competent objective evidence to show that the Veteran's arthritis manifested to a degree of 10 percent within one year after separation from service.  Though, the other way to establish service connection for a chronic disease on a presumptive basis is through continuity of symptomatology.  

Insomuch as the Veteran asserts that the right ankle and foot disabilities are directly related to service, the Board finds under the specific facts of this case that include no chronic symptoms in service and no continuous symptoms after service, the Veteran is not competent to relate the currently-diagnosed right ankle or foot disabilities to his active service injury.  While the Veteran is competent to describe current symptoms he experiences at any time, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as arthritis, and its relationship to active service.  Rendering such opinions requires specialized medical knowledge of the musculoskeletal system, which the Veteran is not shown to have.  

The Board finds that the claim is also not warranted on a direct basis.  In this regard, the Board finds that while the Veteran is competent to testify of continuous pain since separation from service, there are various inconsistencies in his lay assertions.  The Veteran specifically asserted during a November 2004 VA examination that he was not claiming a right ankle disability and that it did not bother him at all, yet, later he claimed he had had continuous ankle and foot symptoms since service.   Additionally, while throughout the pendency of the appeal the Veteran specifically noted that his foot and ankle disabilities resulted from a fall he sustained in-service, in an April 2017 informal hearing conference he changed the theory of entitlement to claim aggravation of a preexisting flatfoot disability.  As aforementioned, the Veteran's induction examination does not reveal any notation of flatfeet and such diagnoses was not rendered throughout the pendency of the appeal despite undergoing various VA feet examinations, to include for flatfoot condition.  In the absence of proof of a present flatfeet disability there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran, as well as contemporaneous medical assessment of the right foot and ankle.  To the extent that the Veteran now asserts that a chronic right foot and ankle disabilities developed during active service, the Board finds that the current assertions made for VA compensation purposes are not credible, because they are contradicted and outweighed by the more contemporaneous lay and medical evidence, including the Veteran's own statements at service separation.

Furthermore, there is simply no medical evidence suggesting that the right ankle or foot conditions shown decades after service are related to service.  As fully discussed above, despite several VA examinations, no medical professional has concluded a current right ankle or foot condition is related to service.  There is no benefit of the doubt that could be resolved in the Veteran's favor, since there is no medical evidence to the contrary.

Based on the foregoing, the weight of the competent and credible evidence demonstrates no relationship between the current right ankle or foot disabilities and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a right ankle disability and a right foot disability, on direct and presumptive basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right hand disability is denied. 

Entitlement to service connection for a right foot disability is denied. 

Entitlement to service connection for a right hand disability is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


